 


109 HR 3587 IH: Church Plan Investment Fairness Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3587 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Ramstad (for himself and Mr. Pomeroy) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend to church plans the exemption from unrelated business tax for debt-financed property held by pension plans. 
 
 
1.Short titleThis Act may be cited as the Church Plan Investment Fairness Act of 2005. 
2.Exemption for income from leveraged real estate held by church plans 
(a)In generalSection 514(c)(9)(C) of the Internal Revenue Code of 1986 is amended by striking or after clause (ii), by striking the period at the end of clause (iii) and inserting ; or, and by inserting after clause (iii) the following:  
 
(iv)a retirement income account described in section 403(b)(9).. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning on or after the date of enactment of this Act.   
 
